SANBORN, Circuit Judge
(dissenting). I am unahle to bring my mind to the conclusion that the vendor of valuable real estate 1 does not owe to his vendee the legal duty to ascertain and use in his negotiations for the sale and in his conveyance thereof, a description which clearly identifies the property, or to the conclusion that when he not only fails so to do, but actually uses one throughout the negotiations *681and in his conveyance which clearly describes another tract, he does not fail in the discharge of his legal duty to his vendee. This was what the thresher company did, and, although it did this by means of its agent and employes, it is not less liable to the legal and equitable consequences of its inexcusable negligence than an individual would have been.
Moreover, this is a suit in equity by the thresher company versus Bailes, its vendee, and the real question is: Has Bailes in this transaction failed to discharge any duty he owed to his vendor, or has he committed any injustice or inequity towards him? The record contains no evidence of any such failure, or of any such act. He accepted a plain telegraphic offer by the thresher company to sell to him a clearly described tract of land, took the thresher company’s deed, and paid the thresher company its price for it.
“A court of equity,” says the Supreme Court, “can act only on the conscience of a party; if he has done nothing that taints it, no demand can attach upon it, so as to giro any jurisdiction. * * * Strong as a plaintiff’s equity may be, it can in no case be stronger than that of a purchaser, who lias put himself in peril by purchasing a title, and paying a valuable consideration, without notice of any defect in it, or adverse claim to it.” Boone v. Chiles, 35 U. S. (10 Pet.) 177, 210, 9 L. Ed. 388; Steinbeck v. Bon Homme Mining Co., 152 Fed. 833, 339, 81 C. C. A. 441, and cases there cited.
It seems to me that the defendant below was such a purchaser, that his equity was superior to that of the negligent thresher company, and that the decree below should be reversed.